Mr. Chief Justice Shepard
delivered the opinion of the Court:
We think the court erred in directing the verdict for the defendant. The provinces of court and jury are separate and distinct.
“It is the province of the jury to determine the credibility of the witnesses and the weight of the evidence under proper directions in respect to the principles of law applicable thereto. And the court is never justified in directing a verdict except in cases where, conceding the credibility, of the witnesses, and giving full effect to every legitimate inference that may be deduced from their testimony, it is nevertheless plain that the party has not made out a case sufficient in law to entitle him to a verdict and judgment thereon.. Stated in many different ways, this, we think, is substantially the doctrine of the adjudged cases that control in this jurisdiction.” Adams v. Washington & G. R. Co. 9 App. D. C. 26, 30, 9 Am. Neg. Cas. 163, and cases cited.
There are some cases in which, when the testimony is of such a conclusive character as to compel the court to set aside the verdict in opposition thereto, it may be withdrawn from the consideration of the jury. Walker v. Warner, 31 App. D. C. 76, 88.
Where a case depends upon the effect or weight of the testimony, it is one for the consideration and determination of the jury under proper instructions as to the principles of law involved. Phœnix Mut. L. Ins. Co. v. Doster, 106 U. S. 30, 32, 27 L. ed. 65, 66, 1 Sup. Ct. Rep. 18.
Or, as stated in Empire State Cattle Co. v. Atchison, T. & S. F. R. Co. 210 U. S. 1, 10, 52 L. ed. 931, 937, 28 Sup. Ct. Rep. 607, 15 Ann. Cas. 70. “The validity of the peremptory instruction must depend upon whether the evidence was so undisputed or was of such a conclusive character as would have *175made it the duty of the court to set aside the verdicts if the cases had been given to the jury and verdicts returned in favor of the plaintiff.” This was a civil proceeding to recover damages on account of fraud perpetrated. Tlie fact that it was an action of deceit does not take it out of the rule stated above in regard to the province of court and jury in a civil case. United States v. Regan, 232 U. S. 37, 48, 58 L. ed. 494, 498, 34 Sup. Ct. Rep. 213.
Fraud may be established by preponderance of evidence reasonably sufficient to satisfy the minds of the jury. Gordon v. Parmelee, 15 Gray, 413, 416; Eames v. Morgan, 37 Ill. 260, 262; Burr v. Willson, 22 Minn. 206, 212; Knowles v. Scribner, 57 Me. 495; Sparks v. Dawson, 47 Tex. 138, 145; Jones v. Greaves, 26 Ohio St. 21, 20 Am. Rep. 752; Lee v. Pearce, 68 N. C. 76, 89; Calasauqua Mfg. Co. v. Hopkins, 141 Pa. 30, 45, 46, 21 Atl. 638; Adams v. Thornton, 78 Ala. 489, 492, 56 Am. Rep. 49.
.Plaintiff testified positively to the represent at ion made by defendants in regard to the superior capacity of the Deis pump, and to the saving of 75 per cent of power therein as compared with the action of other pumps. There was a conflict of evidence upon this point, and this conflict it was the province of tlie jury to settle. It was necessary, of course', that the jury should believe that this representation was made at that time, that it was material, that plaintiff acted upon it. and that the defendants knew or ought to have known that the representation was false at the time of making it. A person who makes representations of material facts, assuming or intending to convey the impression that he has actual knowledge of the existence of such facts, -when he is conscious that he has no such knowledge, is as much responsible to one who believes and acts upon them as if he had knowledge of their falsity. Deceit may also be predicated of a vendor or lessor who makes material, untrue representations in respect to his own business or property, for the purpose of their being acted upon, and which are in fact relied upon by the purchaser or lessee, the truth of which representations the vendor or lessor is bound, and must be pre*176sumed, to know. Lehigh Zinc & I. Co. v. Bamford, 150 U. S. 665, 673, 37 L. ed. 1215, 1217, 14 Sup. Ct. Rep. 219.
It was for the jury to say whether, when this representation was made, if made, that it was untrue, and that defendants knew it to be untrue, or ought to have known it to be untrue by reason of the circumstances attending the test of such pumps and the report of the engineers thereon.
The judgment is reversed, with costs, and the cause, remanded to the court below, with direction to set aside the verdict and grant a new trial. Reversed.